Name: Commission Regulation (EC) No 1786/2001 of 11 September 2001 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|32001R1786Commission Regulation (EC) No 1786/2001 of 11 September 2001 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively Official Journal L 242 , 12/09/2001 P. 0003 - 0003Commission Regulation (EC) No 1786/2001of 11 September 2001amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectivelyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 7(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Regulation (EC) No 1667/2000(4), and in particular Article 8(e) thereof,Whereas:(1) Article 5 of Commission Regulation (EEC) No 1722/93(5) lays down that manufacturers wishing to claim refunds must lodge their applications each working day before 5 p.m., Brussels time.(2) This time limit can result in speculative applications for refund certificates where a possible revision downwards of the amount of the refund is expected.(3) The time limit for introducing certificate applications should therefore be moved forward to 3 p.m., Brussels time.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In Article 5(1) of Regulation (EEC) No 1722/93 "5 p.m." is replaced by "3 p.m.".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 193, 29.7.2000, p. 3.(5) OJ L 159, 1.7.1993, p. 112.